Citation Nr: 1746849	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from October 1972 until March 1975, and died in March 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision issued by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul Minnesota.  The VA Regional Office (RO) in Muskogee, Oklahoma has current jurisdiction.

In October 2015, the appellant testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In March 2016, the Board remanded the appeal for further development.


FINDINGS OF FACT

1.  The Veteran died in March 2012.  The death certificate lists the immediate cause of death as acute hypoxemia.  Metastatic small cell carcinoma of the lung was listed as a secondary condition, and chronic obstructive pulmonary disease (COPD) emphysema was listed as an underlying cause.

2.  At the time of his death, the Veteran was service-connected for posttraumatic headaches (50 percent disabling) and left temporal area burr holes (10 percent disabling).  The Veteran had also been in receipt of a total rating based on individual unemployability (TDIU) since January 6, 2003.

3.  Acute hypoxemia, metastatic small cell carcinoma of the lung, and COPD emphysema are not attributable to service, and malignant tumors were not manifest within one year of the Veteran's separation from service. 

4.  The service-connected posttraumatic headaches and left temporal are burr holes were not a principal or contributory cause of the Veteran's death.

5.  The Veteran's service-connected disabilities were not continuously rated totally disabling for 10 years prior to his death, the total disability evaluation was not in effect from the date of discharge from military service, and he was not a former prisoner of war.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.5, 3.303, 3.3.04, 3.307, 3.309, 3.312 (2016).

2.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the appellant's claims and decided entitlement based on the evidence. Neither the appellant nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection for the Cause of the Veteran's Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse, child, or parent is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2016); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's certificate of death shows that he died in March 2012.  The death certificate lists the immediate cause of death as acute hypoxemia with an onset of 5 minutes prior to death.  Metastatic small cell carcinoma of the lung was listed as a secondary condition, with an onset of May 2011.  COPD emphysema was listed as an underlying cause, with an onset of 5 years prior to death.

At the time of his death, the Veteran was service-connected for posttraumatic headaches (50 percent disabling) and residuals of left temporal area burr holes (10 percent disabling).  These disabilities were related to an in-service incident in which the Veteran was struck in the head with a baseball and developed a subdural hematoma, which required draining via burr holes into the scull.  The Veteran had also been in receipt of a total rating based on individual unemployability (TDIU) since January 6, 2003.

Turning first to the matter of whether the Veteran's causes of death, which included acute hypoxemia, metastatic small cell carcinoma of the lung, and COPD emphysema, were related to service, service treatment records (STRs) show no relevant abnormalities on his September 1972 entrance examination or Report of Medical History at entry.  STRs generated during service also lack documentation of hypoxemia, lung carcinoma, COPD, or emphysema.  On separation examination in November 1975, the Veteran's lungs and chest were normal.  Shortly after discharge, in May 1977, a chest x-ray was normal.

In March 2016, the Board remanded the claim in order to obtain a medical opinion on the matter of whether it was at least at likely as not that the Veteran's terminal hypoxemia was related to the in-service head injury and subdural hematoma, treated with temporal area burr holes.  If not directly related to his death, the examiner was also asked comment on whether an in-service head injury and subdural hematoma at least at likely as not contributed to the onset of terminal hypoxemia, and if so, to what extent.  The examiner was directed to discuss treatise documents submitted by the appellant in November 2015, entitled "Amelioration of Hypoxemia by Neuromuscular Blockade Following Brain Injury and Acute Management of Traumatic Brain Injury."

In June 2016, the requested medical opinion was obtained.  The examiner opined it was less likely than not that the terminal hypoxemia was related to the in-service head injury and subdural hematoma, treated with temporal area burr holes.  The examiner also opined it was less likely than not that the in-service head injury and subdural hematoma contributed to the onset of terminal hypoxemia. 

The examiner explained that the terminal hypoxemia was more likely than not caused by the Veteran's metastatic small cell carcinoma of the lung and COPD, both of which cause direct damage to the lungs and reduce the transfer of oxygen from the lungs to the blood.  The Veteran's in-service hematoma was successfully treated.  Follow-up progress notes showed no neurological abnormalities and he was able to return to his regular duties after convalescent leave.  The examiner stated that a relatively minor head injury of this type, almost 40 years prior, does not cause or contribute to the likelihood of hypoxemia later in life.  

With regard to the treatise documents, the examiner stated that they refer to situations where severe and acute brain trauma cause respiratory failure and death, not to the sequela of a less severe head injury, such as the Veteran's, causing a subdural hematoma almost 40 years prior to the onset of the hypoxemia.  The examiner further noted the Veteran did not have chronic hypoxemia as the death certificate noted that hypoxemia had its onset only 5 minutes prior to death.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against a finding that the causes of death, acute hypoxemia, metastatic small cell carcinoma of the lung, and COPD emphysema, were incurred in or aggravated by service.  The probative evidence does not show that the conditions were related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for a variety of conditions in service, he did not seek treatment related these disorders.  The conditions were not found within one year of separation from service or shortly thereafter, to include on VA examination in 1977; rather, the evidence reflects that the Veteran's acute hypoxemia, metastatic small cell carcinoma of the lung, or COPD emphysema were not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not these, weighs against the credibility of any statement that the disorders persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The June 2016 VA examiner addressed the contentions of service connection, but opined that the Veteran's hypoxemia was not related to military service, including the in-service head trauma.  Rather, it was attributed to the metastatic small cell carcinoma of the lung and COPD.  The examiner based her conclusions on an examination of pertinent records in the claims file, including the STRs, post-service treatment records, and diagnostic reports.  She provided a rationale for the conclusions reached.

The June 2016 VA examiner addressed whether the Veteran's hypoxemia could be related to service, but a medical opinion on the matter of service connection for metastatic small cell carcinoma of the lung and COPD emphysema was not obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have pertinent abnormalities during service, and does not reflect competent evidence showing a nexus between service and the disorders, warrants the conclusion that a further remand for an examination and/or opinion is not necessary to decide the claim.  As service and post-service medical records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

Additionally, presumptive service connection for malignant tumors, including metastatic small cell carcinoma of the lung, as a "chronic disease" is not warranted as there is no documentation of the condition from within one year of the Veteran's 1975 discharge.  As for a continuity of symptomatology between the disorder and service, malignant tumors were not noted during service, and characteristic manifestations of the disease processes were not identified.  

Further, the Board recognizes that the Veteran served honorably during the Vietnam Era.  38 C.F.R. § 3.307(a)(6).  However, his DD Form 214 and STRs do not indicate service in Vietnam.  Further, a June 2012 VA Form 3101 shows the Veteran did not have Vietnam service, and at the October 2015 hearing, the appellant also stated he did not serve in Vietnam.  Hearing Transcript, p. 9.  Given this, a discussion on presumptive and direct service connection based on herbicide agent exposure is not indicated.

Turning to the matter of whether the Veteran's service-connected posttraumatic headaches and left temporal area burr hole residuals were a principal or contributory cause of the Veteran's death, the record contains no competent evidence of such a link.  Rather, the record contains the opinion of the June 2016 VA examiner who determined that the underlying in-service head injury and subdural hematoma less likely than not contributed to the terminal hypoxemia.  Rather, the causes of the hypoxemia were more likely metastatic small cell carcinoma of the lung and COPD, both of which can reduce the transfer of oxygen from the lungs to the blood.  Moreover, as the in-service head injury was relatively minor, it would not cause or contribute to hypoxemia 40 years later.  Again, the examiner based her conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  She provided a rationale for the conclusions reached.  

The Board thus finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disorders were a principal or contributory cause of his death. The Board acknowledges that no medical opinion has been obtained on the relationship between the Veteran's service-connected disorders and his metastatic small cell carcinoma of the lung and COPD emphysema.  However, the Board again finds that the record, which does not reflect competent evidence suggesting such a link, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  As the records provide no basis to grant this claim, and in fact provide evidence against this claim to the extent the June 2016 examiner indicated no such connection while addressing the service-connected disability and the causes of death, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

The only evidence to the contrary of the June 2016 VA examination report is the lay evidence.  The Board finds that the appellant's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the Veteran's causes of death were not attributable to service, and his service-connected disabilities were not a principal or contributory cause of his death.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the appellant, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

The Board has considered the articles and literature submitted by the appellant in support of the claim.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  Moreover, they were discussed by the June 2016 VA examiner and distinguished from the facts here.  As such, the Board finds that the information reflected in the submitted articles simply is not probative of the specific medical questions at issue in this appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  

Entitlement to DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318 (a), benefits are payable to the surviving spouse and to the children of a deceased Veteran in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).  The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22 (c).

"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22 (b).

Claims under 38 U.S.C.A. § 1318 are adjudicated based on decisions rendered during the Veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318  would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

As noted above, at the time of the Veteran's death in March 2012, he was service-connected for posttraumatic headaches (50 percent disabling) and left temporal area burr holes (10 percent disabling), with a combined rating of less than 100 percent.  He had also been in receipt of a total rating based on individual unemployability (TDIU) since January 6, 2003.  Unfortunately, the Veteran's TDIU rating falls short of the 10-year requirement by approximately 10 months.  He had also not been continuously rated totally disabling since his March 1975 discharge, and he was not a former prisoner of war.

There is nothing in the record indicating, nor has the appellant alleged, that the Veteran should have been receiving, or was entitled to receive, compensation at the total rate prior to January 2003, and it has not been alleged that any prior rating decision was clearly and unmistakably erroneous.  Cole v. West, 13 Vet. App. 268   (1999).  The threshold legal criteria for benefits under 38 U.S.C.A. § 1318  have not been met, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In so concluding, the Board in no way intends to minimize the Veteran's sacrifices during his military service, or the appellant's sincerity in pursuing her claim.  However, the Board is obligated to decide cases based on the evidence before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


